DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 2/4/21 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 2/4/21 has been entered in full. Claim 1 is amended. Claims 1-17 are pending.
Applicants' election without traverse of Invention I, claims 4 and 10, was previously acknowledged. As set forth previously, claims 1-3 and 6-9 are linking claims that link Inventions I and II and have been examined with the elected group. Claims 5 and 11-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election of APPL1 and SORT1 as the species of "pair of early endosomal marker and late endosomal marker" was also previously acknowledged. Claim(s) 2 and 7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1, 3, 4, 6, and 8-10 are under consideration, as they read upon the elected species.





Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection was set forth previously and maintained at pg 3-4 of the 8/4/20 Office Action.
Applicants’ arguments (2/4/21; pg 6-8) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
At page 6, Applicants dispute that the relevant art, such as the cited reference of Yu et al, indicates that expression of a biomarker in cultured cancer cells is not sufficient to predict expression in primary prostate cancer samples from subjects, arguing that Yu mainly focuses on expression of the androgen receptor rather than biomarkers, and focuses on "cell lines mostly generated from metastatic tumors and the argument is therefore flawed" (pg 6). Applicants argue that the instant specification shows "consistency of expression for most of the biomarkers between cell lines and primary cancer" (pg 6).
These arguments have been fully considered but are not found persuasive. It is acknowledged that Yu is primarily directed to a review of the role of the androgen receptor in various prostate cancer cell lines, but this does not detract from the teachings of Yu (citing the prior art) that are directed generally to cancer cell line physiology; such as that cited in the rejection of record ("most of these cell lines are grown under in vitro culture conditions; the in vitro cell line data might not reflect the real in vitro conditions. Primary characteristics, which are not essential under cell culture conditions, have been frequently altered or disappeared during laboratory handling procedures" (pg 574). Caspar further teaches that "primary cells propagated in vitro" exhibit "high variability", with markers exhibiting "temporal changes, as well as differences in expression" (see Abstract). Finally, as set forth in the rejection of record, the instant specification itself supports unpredictability between the expression of markers in cell lines versus in vivo cancer samples, as it teaches in Example 2 that while "elevated expression of APPL2, RAB5A, EEA1, RAB4A and RAB7A were observed in vitro, there was no significant difference in expression of these endosome related genes in primary prostate cancer compared to non-malignant prostate tissue" (¶ 372).
At page 7, Applicants argue that independent claims 1 and 6 have been amended to change "increased ratio" to "altered ratio". Applicants state that the claim is limited to APPL1 as the early endosomal marker, but that "there is no limitation as to what specific late stage marker can be used" (pg 7). Applicants argue that "confusion" may "be a result of an erroneous designation of SORT1 being a late stage endosomal marker when it is more of an early stage endosomal marker". Applicants argue that "there is no absolute patient data for SORT1, but the amount increases as cancer 
These arguments have been fully considered but are not found persuasive. The amendment to the claim has been fully considered but is not sufficient to overcome the rejection, because it merely broadens the ratio to be used, encompassing both an "increased ratio" (as previously recited) as well as a "decreased ratio". Applicants are reminded that they elected SORT1 as the species of "late endosomal marker" in the reply filed on 9/20/19; therefore, any "erroneous designation" is based on Applicants' own election of this marker. The claims require use of a "late endosomal marker"; therefore, if SORT1 is not a "late endosomal marker", any results observed with it will not speak to the enablement of the claims with respect to the use of the genus of markers encompassed by the term "late endosomal marker". Regarding Figures 26 and 27, these are directed to progression of cancer, rather than diagnosis as recited in claim 1. Furthermore, regarding the secretion of SORT1, the rejection of record stated that, in part, the "results with SORT1 are not sufficient to predictably demonstrate that SORT1 expression in patient samples can be used to detect prostate cancer because … (2) the results are directed to SORT1 as secreted into a culture medium rather than being used as a marker of early endosomes as required by the claim" (page 6 of the 12/2/19 Office Action). 
Applicants further argue that "the ratio of early to late endosome proteins is changed both in cell lines and in secretions", pointing to Figure 2, "with increased early endosome Appl1/2 EEA1 compared to late endosome Rab7" (pg 7). 
	These arguments have been fully considered but are not found persuasive. The elected species under consideration are Appl1 as the early endosomal marker (and to which the claims are now limited), and Sort1 as the late endosomal markers, with the embodiments directed to the other species of early endosomal marker being excluded from the claims, and the embodiments directed to the other species of late endosomal marker being withdrawn from consideration (e.g., claim 2 is withdrawn because it is limited to use of the late endosomal markers SDC1 and RAB7).

These arguments have been fully considered but are not found persuasive. As set forth in the 12/2/19 Office Action at page 7, it is acknowledged that in view of the results of the specification, including Example 7, that "SORT1 alone may be used to identify patients at increased risk of recurrence". However, independent claim 6 as currently pending requires use of not just of the level of a late endosome marker (of which SORT1 is the elected species under consideration), but also that the early endosome marker that is APPL1. Therefore, Applicants' arguments with respect to Sort-1 as an early endosome marker in combination with ALIX as a late endosome marker are not relevant to the enablement of the claim as currently pending, which require use of the level of APPL1 as the early endosome marker. Figures 26 and 27 do not provide any data with respect to APPL1. Furthermore, as set forth in the 12/2/19 Office Action, the specification at ¶ 381 teaches that gene expression of APPL1, RAB5a and EEA1 (all identified as early endosomal genes) "was not able to stratify patients into statistically significant risk groups" with respect to recurrence of cancer. Thus, it is not found persuasive that the specification enables use of the ratio of the level of APPL1 to the level of a late endosome gene, such as SORT1, to obtain an indication of the progression of prostate cancer in the subject as required by claim 6.


Claim Rejections - 35 USC § 112, 1st paragraph, written description
Claims 1, 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth previously and maintained at pg 8-12 of the 8/4/20 Office Action.
Applicants’ arguments (2/4/21; pg 8) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
Applicants argue that the invention is directed to identifying prostate cancer by detecting early and late endosomal markers, and that in practicing such, the skilled artisan would be able to use any antibody that detects such markers. Applicants argue that possession of such an invention does not require the claims be limited to particular antibody sequences such as CDRs. Applicants argue that the skilled artisan could easily produce both monoclonal and polyclonal antibodies to APPL1, SORT1 and other markers to be detected.
These arguments have been fully considered but are not found persuasive. It is acknowledged that the invention is directed to a method of diagnosis, but as set forth previously, Applicants' argument that antibodies are merely used in the claimed method is not found persuasive because, as set forth in the rejection, per MPEP 2163, "An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole … This is equally true whether the claimed invention is directed to a product or a process". Furthermore, while satisfying the written description requirement does not necessarily require that the claims be limited to particular antibody sequences, a description of a target protein (e.g., APPL1 or SORT1) is in and of itself not sufficient to provide a written description of the genus of the antibodies that bind to said target protein (Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017)). Instead, the specification or prior art must provide a written description of the structure of the antibodies that bind to the target protein. As set forth 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646